DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second beverage bottling devices comprising one of bottle filling device, the beverage bottle closing device, and the beverage bottle packaging device of claims 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Draebel et al. (US 5,031,757).
  	Draebel shows a transport device 12 that is configured and disposed to transport products, such as bottles, cans, boxes, pouches, and similar containers, individually or in groups or packages, in a transport direction from a first product handling device to a second product handling device.  The transport device includes a support frame 54/55/48 and at least one support rail structure 60 mounted thereon.  The at least one support rail structure is elongated and disposed with its length essentially parallel to the transport direction.  A transport element 10 is configured and disposed to be driven in a circulating manner in a loop around a first deflection device 126 and a second deflection device (not shown) disposed at opposite ends of the loop. The at least one transport element is configured to form a product transport surface configured to support products thereon and transport products in the transport direction between the first deflection device and the second deflection device.  The at least one transport element is supported on the at least one support rail structure 60 between the first deflection device and the second deflection device and is configured to slide on the at least one 
 	The at least one sliding rail structure is located in a fixed position on the at least one support rail structure in a plane parallel or essentially parallel to a transport plane defined by the product transport surface (see figure 7).  The at least one sliding rail structure has U-shaped cross-section.  The at least one sliding rail structure comprises includes first and second limb sections 70 connected by a web section disposed to connect the first and second limb sections.  The first and second limb sections are disposed transverse to and to extend from the web section at angles less than 90° so that the limb sections resiliently and frictionally engage the support rail structure.  As described above, Draebel shows all the structure required by claims 5-9.
Claims 5-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Smith (US 3,779,368).
  	Smith shows a bottling plant transport device 12 (column 1, lines 1-10) that is configured and disposed to transport products, such as bottles, cans, boxes, pouches, and similar containers, individually or in groups or packages, in a transport direction from a first product handling device to a second product handling device.  The transport device includes a 
 	The at least one sliding rail structure is located in a fixed position on the at least one support rail structure in a plane parallel or essentially parallel to a transport plane defined by the product transport surface (see figure 5).  The at least one sliding rail structure has U-shaped cross-section.  The at least one sliding rail structure comprises includes first limb section 26/27 and a second limb section 28 connected by a web section 25 disposed to connect the first and .
Claims 5-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Harrison et al. (US 6,796,418).
  	Harrison shows a transport device 10 that is configured and disposed to transport products, such as bottles, cans, boxes, pouches, and similar containers, individually or in groups or packages, in a transport direction from a first product handling device to a second product handling device.  The transport device includes a support frame 36 and at least one support rail structure 56 mounted thereon.  The at least one support rail structure is elongated and disposed with its length essentially parallel to the transport direction.  A transport element 12 is configured and disposed to be driven in a circulating manner in a loop around a first deflection device 22 and a second deflection device 16 disposed at opposite ends of the loop. The at least one transport element is configured to form a product transport surface configured to support products thereon and transport products in the transport direction between the first deflection device and the second deflection device.  The at least one transport element is supported on the at least one support rail structure 56 between the first deflection device and the second deflection device and is configured to slide on the at least one support rail structure. At least one sliding rail structure 80 is connected to the at least one support rail structure between the at least one support rail structure and the at least one transport element.  The at least one sliding rail structure is configured and disposed to provide a sliding surface to permit the at 
 	The at least one sliding rail structure is located in a fixed position on the at least one support rail structure in a plane parallel or essentially parallel to a transport plane defined by the product transport surface (see figures 6-7).  The at least one sliding rail structure has U-shaped cross-section.  The at least one sliding rail structure comprises includes first and second limb sections 70 connected by a web section disposed to connect the first and second limb sections (see figure 7).  The first and second limb sections are disposed transverse to and to extend from the web section at angles limb sections resiliently and tightly and frictionally engage the support rail structure.  The at least one sliding rail structure is configured as a one-piece plastic structure (see column 5, lines 25-35).  The least one sliding rail structure is configured to be symmetrical as viewed in a longitudinal cross-section with respect to a plane oriented perpendicular to the transport plane along the length of said at least one sliding rail structure (see figure 7).  As described above, Harrison et al. shows all the structure required by claims 5-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of the discussion in the “Technical Field” section of the present application.
 	Smith shows generally all the structure required by the claims but it does not explicitly describe or show a first and second beverage bottling device comprising one of a bottle filling device, a beverage bottle closing device, or a beverage bottle packaging device.  However, Smith is directed to an improvement of a conveyor in a bottling plant.  While the devices of the bottling plant are not explicitly disclosed, it should be noted, as it is in the “Technical Field” discussion on pages 1-3, that the use of conveyors in a bottling plant with beverage bottling devices such as bottle filling devices, beverage bottle closing devices, and a beverage bottle packaging devices are well known in the art. As such, it would have been obvious to use the transport conveyor device of Smith in a bottling machine with a bottle filling device, a beverage bottle closing devices, and a beverage bottle packaging device as required by claims 1-2. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. in view of Draebel.
 	In regard to the limitations of claim 11, it should be noted that the sliding rail structure strip of Draebel has a very similar shape to the sliding rail structure of Harrison and that they are both attached to supporting rail structures of similar shapes.  Additionally, Draebel teaches that such a sliding rail structure 68 may advantageously mounted on a supporting rail structure by oriented the first and second limb sections at an angle with respect to said web section slightly towards each other so that they would define an angle with the web section that is less .
 Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. in view of Smith.
 	In regard to the limitations of claim 11, it should be noted that the sliding rail structure strip of Smith has a similar shape to the sliding rail structure of Harrison and that they are both attached to supporting rail structures to serve the same purpose of supporting a transport element.  Additionally, Smith teaches that such a sliding rail structure 24 may advantageously mounted on a supporting rail structure curving the first and second limb sections inwardly an angle with respect to said web section that is less than 90°.  The first and second limb sections are elastically deformable to permit the first and second limb sections to be temporarily displaced away from one another by a displacement force to permit the at least one sliding rail structure to be pressed onto the at least one support rail structure.  The first and second limb structures would then be displaced inwardly toward one another by a return force to permit the first and second limb sections to contact the at least one support rail structure to create the friction fit.  Smith teaches that arrangement assures a tight fit on the supporting rail structure with no tendency to hump or warp without the use of conventional constructions (see column 3, lines 45-50). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the sliding rail structure of Harrison in the above described fashion so that a tight fit on the supporting rail structure without hump or warp is assured according to the teachings of Smith.  When this is done, the resulting device would have all the structure required by claims 11-12.
Allowable Subject Matter
Claims 3-4 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651